DETAILED ACTION
1.	This is a first action on the merits of application 17365211.

2.	Claims 1-26 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-23, 25-27 of U.S. Patent No. 11052975 (‘975). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above claims.
5.	As per claim 1, it is substantially similar in scope and fully encompassed by Claim 1 of ‘975.
6.	As per claim 3 it is substantially similar in scope and fully encompassed by Claim 2 of ‘975.
7.	As per claim 4, it is substantially similar in scope and fully encompassed by Claim 3 of ‘975.
8.	As per claim 5, it is substantially similar in scope and fully encompassed by Claim 4 of ‘975.
10.	As per claim 6, it is substantially similar in scope and fully encompassed by Claim 5 of ‘975.
11.	As per claim 7, it is substantially similar in scope and fully encompassed by Claim 6 of ‘975.
12.	As per claim 8, it is substantially similar in scope and fully encompassed by Claim 7 of ‘975.
13.	As per claim 9, it is substantially similar in scope and fully encompassed by Claim 8 of ‘975.
14.	As per claim 10, it is substantially similar in scope and fully encompassed by Claim 9 of ‘975.
15.	As per claim 11, it is substantially similar in scope and fully encompassed by Claim 10 of ‘975.
16.	As per claim 12, it is substantially similar in scope and fully encompassed by Claim 11 of ‘975.
17.	As per claim 13, it is substantially similar in scope and fully encompassed by Claim 12 of ‘975.
18.	As per claim 14, it is substantially similar in scope and fully encompassed by Claim 13 of ‘975.
19.	As per claim 15, it is substantially similar in scope and fully encompassed by Claim 14 of ‘975.
20.	As per claim 16, it is substantially similar in scope and fully encompassed by Claim 15 of ‘975.
21.	As per claim 17, it is substantially similar in scope and fully encompassed by Claim 16 of ‘975.
22.	As per claim 18, it is substantially similar in scope and fully encompassed by Claim 17 of ‘975.
23.	As per claim 19, it is substantially similar in scope and fully encompassed by Claim 18 of ‘975.
24.	As per claim 20, it is substantially similar in scope and fully encompassed by Claim 19 of ‘975.
25.	As per claim 21, it is substantially similar in scope and fully encompassed by Claim 20 of ‘975.
26.	As per claim 22, it is substantially similar in scope and fully encompassed by Claim 21 of ‘975.
27.	As per claim 23, it is substantially similar in scope and fully encompassed by Claim 22 of ‘975.
28. 	As per claim 25, it is substantially similar in scope and fully encompassed by Claim 23 of ‘975.
30.	As per claim 26, it is substantially similar in scope and fully encompassed by Claim 24 of ‘975.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.    Claims 1-4,8-13,17-20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurizio US 5133275, and further in view of Schmit US 3401806.

32.    As per claim 1, 13,17 and 24, Mauriziodiscloses a system for lifting and stowing a water-borne vessel, comprising: a first and a second mounting bracket 20 [fig. 1] configured to be secured to a substantially horizontal mounting surface; and a lifting frame [fig. 5] comprising a first and a second side and configured to rotate in relation to the first and second mounting brackets between a first anda second angular position. He does not disclose the first side of the lifting bracket comprises a first side member 11 coupled to and rotatable in relation to first mounting bracket; a third side member 13 connected to the first side member; and a fifth side member 15 connected to the first and third side members and configured to provide a supporting surface for the water-borne vessel; the second side of the lifting bracket comprises a second side member 10 coupled to and rotatable in relation to the second mounting bracket; a fourth side member 12 connected to the second side member; and a sixth side member 14 connected to the second and fourth side members and configured to provide another supporting surface for the water-borne vessel; the fifth and the sixth side members each have a substantially horizontal orientation when the lifting frame is in the second angular position; and the first and second mounting brackets are configured to restrain the respective first and second side members from rotating in a direction away from the first angular position when the lifting frame is in the second angular position. Schmit discloses the above limitations in fig. 1 of the frame configuration, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain a boat cradle system that could be used to avoid damaging a mother vessel's outboard motor.

33.    As per claim 2 and 12, Mauriziodiscloses the aforementioned limitations of claim 1, he does not disclose a first cross member connected to the third side member and the fourth side member; and a second cross member connected to the fifth side member and the sixth side member. Schmit discloses a first cross member 20 connected to the third side member and the fourth side member; and a second cross member 21 connected to the fifth side member and the sixth side member [fig. 1]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to create a frame that could be used to avoid damaging a mother vessel's outboard motor.

34.    As per claims 3-4 and 19-20, Mauriziodiscloses the aforementioned limitations of claim 1, he does not disclose the fifth side member and the sixth side member are disposed at an acute angle in relation to the horizontal direction when the lifting frame is in the first angular position or the second cross member is configured to be connected to a first side of the water-borne vessel so that the waterborne vessel can rotate about the second cross member and onto the lifting frame. Schmit discloses the above limitations in figs. 1-3. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures for a frame that could be used to avoid damaging a mother vessel's outboard motor.
35.	 As per claims 8-10, Maurizio discloses the aforementioned limitations of claim 1, and he discloses horizontal mounting surface is a surface of a boat; and the lifting frame is further configured so thatthe first and second sides of the lifting frame straddle an outboard motor mounted on a stern of the boat when the lifting frame is in the first angular position. Though the reference is silent on the motor it is implicit the outboard motor is atthe stern. He does not disclose the limitations of claims 9-10, but they can be accomplished via the Schmit prior art in conjunction, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have a securing and hoisting means for a dinghy to avoid damaging an outboard motor.

36.    As per claim 11, Mauriziodiscloses the aforementioned limitations of claim 1, he does not disclose the first and second sides of the lifting frame each has a substantially triangularconfiguration. Schmit discloses this limitation in fig. 1, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain a dinghy cradle fra me to avoid da mage to an outboard motor.

37.    As per claim 18, Mauriziodiscloses the aforementioned limitations of claim 17, he does not disclose the lifting frame further comprises a first cross member and a second cross member each connected to the first and second sides of the lifting frame. Schmit discloses a first cross member 20; and a second cross member 21 connected to the first and second sides of the lifting frame [fig. 1]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to the frame that could be used to avoid damaging a mother vessel's outboard motor.

38.    As per claim 25, Mauriziodiscloses the aforementioned limitations of claim 17, he does not disclose the fifth and the sixth side members each have a substantially horizontal orientation when the lifting frame is in the second angular position. Schmidt discloses this limitation in figs. 1-3, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertainsto have combined the disclosures for a frame that could be used to avoid damaging a mother vessel's outboard motor.

39.    As per claim 26, Mauriziodiscloses the first and second mounting brackets a re configured to restrain the respective first and second side members from rotating in a direction a way from the first angular position when the lifting frame is in the second angular position. Figs [2-4] col. 2 II 61- col. 3 115.
40.    Claims 5-7,15-16, 21-23 is/are rejected under35U.S.C. 103 as being unpatentable over Maurizio US 5133275, and further in view of Schmit US 3401806 and Christensen US 3647089.

41.    As per claim 5-7 and 21-23, Maurizio and Schmit disclose the aforementioned limitations of claim 1, they do not disclose a winch configured to be connected to a second side of the water-borne vessel by a rope or a cable routed over the first cross member and configured to exert a force on the second side of the waterborne vessel when the rope or cable is tensioned by the winch and the force to cause the rotation from a 1st position to a 2nd position. Christensen discloses a winch [H] and ropes/cables [H1/H2] in fig.l thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertainsto have combined the disclosures to have hoisting means for a dinghy.

42.    As per method claims 15-16, the combination of three prior art references disclose the structure and the steps that are necessary to perform the said method of claims 15-16. Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform or be made by the method claimed, then the method claimed will be considered to be obvious by the prior art. When the prior art is the same as described in the specification for carrying out or being made by the claimed method, it can be assumed the method steps will obviously perform or be made by the claimed process. MPEP 2112.02
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617